Case: 18-41039       Document: 00515151645         Page: 1     Date Filed: 10/09/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                     United States Court of Appeals
                                                                              Fifth Circuit


                                     No. 18-41039                           FILED
                                   Summary Calendar                   October 9, 2019
                                                                       Lyle W. Cayce
                                                                            Clerk
FRANCISCO GARIBALDO PEREZ,

                                                  Plaintiff - Appellant

v.

STATE OF TEXAS; CARLOS VALDEZ,

                                                  Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 2:18-CV-249


Before BARKSDALE, ELROD, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Proceeding      pro   se,   Francisco     Garibaldo      Perez,       Texas          prisoner
# 01328680, challenges the dismissal of his complaint as frivolous under 28
U.S.C. § 1915A(b)(1), which allows for dismissal of frivolous claims by
prisoners.
       Perez’ complaint contends he is “a natural born, free, living, breathing,
flesh and blood human” who is a “Secured Party” not subject to the laws of the


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 18-41039     Document: 00515151645      Page: 2    Date Filed: 10/09/2019


                                  No. 18-41039

United States or Texas, which had no constitutional authority to convict and
incarcerate him for a state-law offense (attempted capital murder). Perez
therefore asserts in this action that a Texas state court, in a prior criminal
action, lacked subject-matter jurisdiction over him. He does not contest his
underlying state-court conviction.
      Adopting a magistrate judge’s report and recommendation, the district
court construed Perez’ complaint as claiming constitutional violations under
42 U.S.C. § 1983.      Because Perez did not show his conviction had been
invalidated, and because ruling in Perez’ favor would necessarily imply the
invalidity of his conviction, the district court determined it lacked jurisdiction
and dismissed Perez’ complaint, with prejudice, as frivolous under 28 U.S.C.
§ 1915A.   See Heck v. Humphrey, 512 U.S. 477, 486–87 (1994) (requiring
dismissal of § 1983 actions for lack of jurisdiction when “a judgment in favor of
the plaintiff would necessarily imply the invalidity of his conviction or
sentence”, and the plaintiff cannot show his conviction or sentence has been
invalidated).
      In this appeal, Perez’ initial brief did not address the district court’s
ruling that his claims are jurisdictionally barred by Heck.           Although he
mentions Heck in his reply brief, even pro se litigants are prohibited from
raising new arguments in a reply. See United States v. Jackson, 426 F.3d 301,
304 n.2 (5th Cir. 2005) (per curiam) (citation omitted).        And although we
“liberally construe” pro se filings, a pro se party “must still brief the issues and
reasonably comply with the standards of Rule 28 [of the Federal Rules of
Appellate Procedure]”. Grant v. Cuellar, 59 F.3d 523, 524 (5th Cir. 1995) (per
curiam) (citations omitted).
      When appellant fails to identify any error in the district court’s analysis,
it is the same as if appellant had not appealed the issue. See Brinkmann v.



                                         2
    Case: 18-41039    Document: 00515151645     Page: 3   Date Filed: 10/09/2019


                                 No. 18-41039

Dallas Cty. Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987). Because
Perez’ initial brief does not address the district court’s ruling that his claims
were barred by Heck, Perez has abandoned any challenge to the district court’s
dismissal. See id.
      AFFIRMED.




                                       3